     Case 2:17-cv-08220-DMG-SK Document 98 Filed 03/10/20 Page 1 of 8 Page ID #:2391



      LAW OFFICE OF BRIAN NOMI
 1    Brian Nomi, Esq. (CBN: 203059)
      Local Counsel
 2    215 E Daily Dr, Ste 28
      Camarillo, CA 93010
 3    Phone: 805-444-5960
      Fax: 805-357-5333
 4    Email: briannomi@yahoo.com
 5    AYALA LAW, P.A.
      Eduardo A. Maura, Esq. (FBN: 91303)
 6    Pro Hac Vice Counsel [D.E. 11]
      1390 Brickell Ave, Ste 335
 7    Miami, FL 33131
      Phone: 305-570-2208
 8    Fax: 305-503-7206
      Email: eayala@ayalalawpa.com
 9
      Attorneys for Agrícola Cuyuma SA and
10    Corporación Agrícola Viñasol SAC
11
12
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
13
14       Agrícola Cuyuma SA, and                    Case No. 2:17-cv-08220-DMG-SK
         Corporación Agrícola Viñasol SAC,
15                                                  JOINT TRIAL WITNESS TIME
                            Plaintiﬀs,              ESTIMATE FORM
16
         v.                                         Judge: Hon. Dolly M. Gee
17
         Corona Seeds, Inc., and                    Final Pretrial Conference: March 31,
18       Crites Seed, Inc.,                         2020
19                          Defendants.             Trial Date: April 28, 2020
20
21            Pursuant to this Court’s Scheduling and Case Management Order re Jury

22    Trial of January 2, 2019, Plaintiﬀs Agrícola Cuyuma SA and Corporación Agrícola

23    Viñasol SAC and Defendants Corona Seeds, Inc. and Crites Seed, Inc. hereby

24    submit the following Joint Trial Witness Time Estimate Form. ee Parties

25    reserve the right to amend this list to add additional witnesses and/or to amend the

26    anticipated examination time.

27
28                                              1
                           JOINT TRIAL WITNESS TIME ESTIMATE FORM
     Case 2:17-cv-08220-DMG-SK Document 98 Filed 03/10/20 Page 2 of 8 Page ID #:2392




 1
                       JOINT TRIAL WITNESS TIME ESTIMATE FORM
      Case No. and Title: 2:17-cv-08220-DMG-SK, Agrícola Cuyuma SA et al v. Corona Seeds, Inc.
 2
      et al
 3
      Trial Date: April 28, 2020
 4
       No.                                             Witness
 5                                                   PLAINTIFFS
               Oscar Alvan
 6
               Direct Examiner:                Eduardo A. Maura Direct Exam Time Est.: 31
 7                                             Cheryl A.
               Cross Examiner:                                        Cross Exam Time Est.: 3
                                               Kirkpatrick
 8
               Cross Examiner:                 Jason Meyer            Cross Exam Time Est.: 1
       1
 9                                             ee CEO of Plaintiﬀ AVSA, Alvan will describe the
10                                             history of the relationship with Defendant Corona, the
               Brief Description of Testimony: failed 2016 Campaign due to the defective Seeds, and
11                                             the extent of the damages to AVSA that the defective
12                                             Seeds caused.
               Erick Sanchez (Video Testimony)
13             Direct Examiner:                Eduardo A. Maura Direct Exam Time Est.: 2
14                                             Cheryl A.
               Cross Examiner:                                        Cross Exam Time Est.: 2
                                               Kirkpatrick
15             Cross Examiner:                 Jason Meyer            Cross Exam Time Est.: .5
       2
16                                             Sanchez is the commercial and quality control manager
                                               at AVSA. He witnessed ﬁrst-hand the entire 2016
17             Brief Description of Testimony: campaign failure, from the ﬁelds to the processing
18                                             plant and export. He will testify the details of the failed
                                               2016 campaign and the damages it caused to AVSA.
19             Edwin Maldonado
20             Direct Examiner:                Eduardo A. Maura Direct Exam Time Est.: 2
                                               Cheryl A.
21             Cross Examiner:                                        Cross Exam Time Est.: 2
                                               Kirkpatrick
22             Cross Examiner:                 Jason Meyer            Cross Exam Time Est.: .5
       3
                                               Maldonado is the ﬁeld and agricultural manager at
23
                                               AVSA. He witnessed ﬁrst-hand the entire 2016
24             Brief Description of Testimony: campaign failure, from the ﬁelds to the processing
                                               plant and export. He will testify the details of the failed
25
                                               2016 campaign and the damages it caused to AVSA.
26
27    1   Number is given in hours unit.
28

                                                         2
                                  JOINT TRIAL WITNESS TIME ESTIMATE FORM
     Case 2:17-cv-08220-DMG-SK Document 98 Filed 03/10/20 Page 3 of 8 Page ID #:2393



            Alicia Chiang
 1
            Direct Examiner:                Eduardo A. Maura Direct Exam Time Est.: 2
 2                                          Cheryl A.
            Cross Examiner:                                       Cross Exam Time Est.: 2
                                            Kirkpatrick
 3     4
            Cross Examiner:                 Jason Meyer           Cross Exam Time Est.: .5
 4                                          Chiang is the ﬁnance manager at AVSA. She will
 5          Brief Description of Testimony: testify regarding the ﬁnancial impact of the failed 2016
                                            Campaign at AVSA.
 6
 7          Guillermo de los Rios
            Direct Examiner:                Eduardo A. Maura Direct Exam Time Est.: 3
 8                                          Cheryl A.
            Cross Examiner:                                        Cross Exam Time Est.: 3
 9                                          Kirkpatrick
            Cross Examiner:                 Jason Meyer            Cross Exam Time Est.: 1
10     5
                                            De Los Rios is the CEO at Cuyuma. He will describe
11                                          the history of the relationship with Defendant Corona,
            Brief Description of Testimony: the failed 2016 Campaign due to the defective Seeds,
12                                          and the extent of the damages to Cuyuma that the
13                                          defective Seeds caused.
            Angello Flores
14
            Direct Examiner:                Eduardo A. Maura Direct Exam Time Est.: 4
15                                          Cheryl A.
            Cross Examiner:                                        Cross Exam Time Est.: 4
                                            Kirkpatrick
16
            Cross Examiner:                 Jason Meyer            Cross Exam Time Est.: 1.5
17     6                                    Flores was the Operations and Sales Manager at the
                                            time of the 2016 Campaign. He will describe the
18
                                            history of the relationship with Defendant Corona, the
            Brief Description of Testimony:
19                                          failed 2016 Campaign due to the defective Seeds, and
                                            the extent of the damages to Cuyuma that the defective
20
                                            Seeds caused.
21          Federico Camones
            Direct Examiner:                Eduardo A. Maura Direct Exam Time Est.: 2
22
                                            Cheryl A.
            Cross Examiner:                                        Cross Exam Time Est.: 2
23                                          Kirkpatrick
       7
            Cross Examiner:                 Jason Meyer            Cross Exam Time Est.: .5
24
                                            Camones was the ﬁeld technician at the time of the
25          Brief Description of Testimony: 2016 Campaign. He the failed 2016 Campaign in the
26                                          ﬁelds and plant due to the defective Seeds, and the

27
28

                                                    3
                               JOINT TRIAL WITNESS TIME ESTIMATE FORM
     Case 2:17-cv-08220-DMG-SK Document 98 Filed 03/10/20 Page 4 of 8 Page ID #:2394



                                               extent of the damages to Cuyuma that the defective
 1
                                               Seeds caused.
 2          Rosa Maria Mayuri
            Direct Examiner:                Eduardo A. Maura Direct Exam Time Est.: 2
 3
                                            Cheryl A.
            Cross Examiner:                                      Cross Exam Time Est.: 2
 4                                          Kirkpatrick
       8    Cross Examiner:                 Jason Meyer          Cross Exam Time Est.: .5
 5
                                            Mayuri is the head of quality control and certiﬁcations
 6                                          at Cuyuma. She will describe the processes followed in
            Brief Description of Testimony:
 7                                          the ﬁelds and how they comply with industry standards
                                            of quality.
 8
 9          Michael Coﬀey
            Direct Examiner:                Eduardo A. Maura Direct Exam Time Est.: 3
10                                          Cheryl A.
            Cross Examiner:                                         Cross Exam Time Est.: 3
11                                          Kirkpatrick
       9    Cross Examiner:                 Jason Meyer             Cross Exam Time Est.: 1
12
                                            Mr. Coﬀey is a plant pathologist and will offer testimony
13          Brief Description of Testimony: on all issues related to the pathology of the seeds at issue
                                            in the case, including but not limited to germination,
14                                          physiology, diseases, and tests results.
            David Cowheard
15
            Direct Examiner:                Eduardo A. Maura Direct Exam Time Est.: 6
16                                          Cheryl A.
            Cross Examiner:                                         Cross Exam Time Est.: 5
       10                                   Kirkpatrick
17
            Cross Examiner:                 Jason Meyer             Cross Exam Time Est.: 2.5
18
            Brief Description of Testimony: Mr. Cowheard is a forensic accountant and will testify
                                            on all issues related to damages in the case.
19          Sarah Dammen
20          Direct Examiner:                Eduardo A. Maura Direct Exam Time Est.: 1
                                            Cheryl A.
21          Cross Examiner:                                         Cross Exam Time Est.: 1
       11                                   Kirkpatrick
22          Cross Examiner:                 Jason Meyer             Cross Exam Time Est.: .5
                                            Ms. Dammen is a supervisor at SGS Laboratories, an
23          Brief Description of Testimony: entity which performed analysis on the subject Seeds.
24                                          She will testify as to details of the tests performed.
                                              DEFENDANTS
25          Michael Newman
26     12                                   Cheryl A.
            Direct Examiner:                                        Direct Exam Time Est.: 2
                                            Kirkpatrick
27
28

                                                      4
                               JOINT TRIAL WITNESS TIME ESTIMATE FORM
     Case 2:17-cv-08220-DMG-SK Document 98 Filed 03/10/20 Page 5 of 8 Page ID #:2395



            Cross Examiner:                 Eduardo A. Maura Cross Exam Time Est.: :2
 1
                                            Mr. Newman is the principal of Corona Seeds, Inc., the
 2                                          entity that sold the subject seeds. He will oﬀer
            Brief Description of Testimony:
                                            testimony regarding the transactions and
 3
                                            communications regarding the seeds at issue.
 4          Andy Johnson
            Direct Examiner:                Jason Meyer            Direct Exam Time Est.: 2
 5
                                            Cheryl A.
 6          Direct Examiner:                                       Direct Exam Time Est.: 1
                                            Kirkpatrick
 7          Cross Examiner:                 Eduardo A. Maura Cross Exam Time Est.: 2
       13                                   Mr. Johnson is the principal of Crites Seed, Inc., which
 8                                          manufactured the subject seeds and sold them to
 9                                          Corona. He will oﬀer testimony with regard to relevant
            Brief Description of Testimony:
                                            sales transactions, business practices, and
10                                          communications with Corona regarding the seeds at
11                                          issue.
            Chuck Stoddard
12          Direct Examiner:                Jason Meyer            Direct Exam Time Est.: 2
13                                          Cheryl A.
            Direct Examiner:                                       Direct Exam Time Est.: 1
                                            Kirkpatrick
14     14   Cross Examiner:                 Eduardo A. Maura Cross Exam Time Est.: 1
15                                          Mr. Stoddard is an employee of Crites Seed, Inc. He
                                            will oﬀer testimony with regard to relevant sales
16          Brief Description of Testimony:
                                            transactions, business practices, and communications
17                                          with Corona regarding the seeds at issue.
            Steve Koike
18                                          Cheryl A.
            Direct Examiner:                                       Direct Exam Time Est.: 4
19                                          Kirkpatrick
            Direct Examiner:                Jason Meyer            Direct Exam Time Est.: 2
20          Cross Examiner:                 Eduardo A. Maura Cross Exam Time Est.: 2
21                                          Mr. Koike is a plant pathologist and will oﬀer
       15                                   testimony on all issues relating to plant pathology,
22                                          including but not limited to germination of seeds, all
23                                          factors involving germination of seeds into plants, plant
            Brief Description of Testimony:
                                            diseases, including fungi, bacteria, and other
24                                          pathogens, testing performed in connection with the
25                                          claims at issue, interpretation of such tests, testing
                                            methodology, and test results.
26     16   Pat Brecht, Ph.D.
27
28

                                                     5
                              JOINT TRIAL WITNESS TIME ESTIMATE FORM
     Case 2:17-cv-08220-DMG-SK Document 98 Filed 03/10/20 Page 6 of 8 Page ID #:2396



                                            Cheryl A.
 1          Direct Examiner:                                       Direct Exam Time Est.: 3
                                            Kirkpatrick
 2          Direct Examiner:                Jason Meyer            Direct Exam Time Est.: 2
            Cross Examiner:                 Eduardo A. Maura Cross Exam Time Est.: 1.5
 3
                                            Dr. Brecht is a perishable product expert involving. He
 4                                          will offer testimony on all issues regarding harvest and
                                            post-harvest issues pertaining to the produce at issue,
 5
                                            including harvesting methodology, post-harvest
 6          Brief Description of Testimony: handling and methodology, transport, storage, quality,
                                            condition, shelf life, diseases and disorders, container
 7
                                            technology, packing, shipment, transportation, best
 8                                          practices, forensics, quality assurance, and marketing
                                            and sale.
 9
            Dale Rush, Ph.D.
10          Direct Examiner:                Jason Meyer            Direct Exam Time Est.: 3
11                                          Cheryl A.
            Direct Examiner:                                       Direct Exam Time Est.: 3
                                            Kirkpatrick
12          Cross Examiner:                 Eduardo A. Maura Cross Exam Time Est.: 2
13                                          Dr. Rush is a forensic agronomist and soil scientist that
                                            conducts investigations into crop failures and their
14     17                                   causes. Dr. Rush will offer testimony and opinions
15                                          regarding the matters of seed production, seed
                                            germination and factors that may influence germination
16          Brief Description of Testimony:
                                            and seed vigor, cultural practices, field pests and
                                            pathogens, comments on growing practices and good
17
                                            agricultural practices, and other issues pertaining to
18                                          planting, growing, harvesting and packing of the snap
                                            peas in this case.
19
            David Kelley, Ph.D.
20          Direct Examiner:                Jason Meyer            Direct Exam Time Est.: 3
21                                          Cheryl A.
            Direct Examiner:                                       Direct Exam Time Est.: 3
                                            Kirkpatrick
22          Cross Examiner:                 Eduardo A. Maura Cross Exam Time Est.: 2
23                                          Dr. Kelley is an expert in soil science, soil
       18
                                            geomorphology, agricultural assessments, and
24                                          international agricultural development. Dr. Kelley will
25          Brief Description of Testimony: offer testimony regarding the matters of cultural
                                            practices and challenges in Peru, the use of row crop
26                                          seed and row crop production practices, management
27                                          of field pests and pathogens, comments on growing

28

                                                     6
                               JOINT TRIAL WITNESS TIME ESTIMATE FORM
     Case 2:17-cv-08220-DMG-SK Document 98 Filed 03/10/20 Page 7 of 8 Page ID #:2397



                                             practices and good agricultural practices used in this
 1
                                             case, and other issues pertaining to planting, growing,
 2                                           harvesting and packing of the snap peas in this case.
            Ann McDermott
 3
            Direct Examiner:                Jason Meyer           Direct Exam Time Est.: 3
 4                                          Cheryl A.
            Direct Examiner:                                      Direct Exam Time Est.: 3
                                            Kirkpatrick
 5
            Cross Examiner:                 Eduardo A. Maura Cross Exam Time Est.: 2
 6                                          Ms. McDermott is an expert agricultural economist and
       19                                   an expert in business valuations among other areas of
 7
                                            specialization. She will offer testimony on the
 8                                          economic loss claims of the plaintiffs, her assessment
            Brief Description of Testimony:
                                            of the reasonable net economic value of diminished
 9
                                            production, if any, in this case, and her assessment of
10                                          the alleged consequential damage claims made by the
                                            plaintiffs.
11
            Diandra Viner / PMK of Euroﬁns BioDiagnostics, Inc.
12          Direct Examiner:                Jason Meyer           Direct Exam Time Est.: 1
13                                          Cheryl A.
            Direct Examiner:                                      Direct Exam Time Est.: .5
       20                                   Kirkpatrick
14          Cross Examiner:                 Eduardo A. Maur Cross Exam Time Est.: 1
15                                          Ms. Viner and/or the PMK performed germination
            Brief Description of Testimony:
                                            testing on the seed lots in question.
16          Michael Stahr or Charles Block, Seed Testing Laboratory
17          Direct Examiner:                Jason Meyer           Direct Exam Time Est.: 1
                                            Cheryl A.
18          Direct Examiner:                                      Direct Exam Time Est.: .5
       21                                   Kirkpatrick
19          Cross Examiner:                 Eduardo A. Maura Cross Exam Time Est.: .5
                                            Mr. Stahr, Mr. Block, and/or the PMK performed
20          Brief Description of Testimony:
                                            testing on the seeds in question.
21
      Dated: March 10, 2020
22
23                                                      Respectfully submitted,
24
                                                        s/Eduardo A. Maura
25                                                      Eduardo A. Maura, Esq.
26
                                                        Counsel for Plaintiﬀs

27                                                      s/Peter C.L. Chen, Esq.
28

                                                    7
                               JOINT TRIAL WITNESS TIME ESTIMATE FORM
     Case 2:17-cv-08220-DMG-SK Document 98 Filed 03/10/20 Page 8 of 8 Page ID #:2398




 1
                                                Peter C.L. Chen, Esq.
                                                Counsel for Defendant Corona
 2                                              Seeds, Inc.
 3
 4                                              s/Lisa Taylor
 5                                              Lisa Taylor, Esq.
                                                Counsel for Defendant Crites Seed,
 6                                              Inc.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            8
                          JOINT TRIAL WITNESS TIME ESTIMATE FORM
